FILED
                                 NOT FOR PUBLICATION                           MAY 22 2013

                                                                          MOLLY C. DWYER, CLERK
                          UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



In re: AMR MOHSEN,                                   No. 11-60013

                    Debtor,                          BAP No. 09-1159


AMR MOHSEN,                                          MEMORANDUM *

                    Appellant,

  v.

CAROL WU, Chapter 7 Trustee,

                    Appellee.



                                 Appeal from the Ninth Circuit
                                  Bankruptcy Appellate Panel
                Hollowell, Kirscher, and Saltzman, Bankruptcy Judges, Presiding

                                  Submitted May 14, 2013 **

Before:            LEAVY, THOMAS, and MURGUIA, Circuit Judges.




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument.
      Amr Mohsen appeals pro se from the Bankruptcy Appellate Panel’s (“BAP”)

judgment affirming the bankruptcy court’s orders denying Mohsen’s motion to set

aside the default judgment against corporate entity defendants and his motion for

reconsideration. We have jurisdiction under 28 U.S.C. § 158(d). We review de

novo BAP decisions, and apply the same standard of review that the BAP applied

to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re Boyajian),

564 F.3d 1088, 1090 (9th Cir. 2009). We review for an abuse of discretion a

denial of a motion for reconsideration, First Ave. W. Bldg. LLC v. James (In re

Onecast Media, Inc.), 439 F.3d 558, 561 (9th Cir. 2006), and a denial of a motion

to set aside default judgment, Jeff D. v. Kempthorne, 365 F.3d 844, 850 (9th Cir.

2004). We affirm.

      The bankruptcy court did not abuse its discretion in denying Mohsen’s

motions because Mohsen is not an attorney and therefore cannot represent the

named corporate entities. See D-Beam Ltd. P’ship v. Roller Derby Skates, Inc.,

366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a longstanding rule that corporations

and other unincorporated associations must appear in court through an attorney.”

(alteration, citation, and internal quotation marks omitted)).

      Moreover, Mohsen lacks standing to defend against the complaint as a

shareholder or as an alter ego of the named corporate entities. See Moneymaker v.


                                           2                                  11-60013
Coben (In re Eisen), 31 F.3d 1447, 1451 n.2 (9th Cir. 1994) (“[T]he debtor’s assets

and claims pass to the trustee, making the trustee the proper party in interest and

the only party with standing to appeal the bankruptcy court’s order.” (citation and

internal quotation marks omitted)); Communist Party v. 522 Valencia, Inc., 41 Cal.

Rptr. 2d 618, 626 (Ct. App. 1995) (alter ego liability “is not a doctrine that allows

the persons who actually control the corporation to disregard the corporate form”);

see also Goodrich v. Briones (In re Schwarzkopf), 626 F.3d 1032, 1037 (9th Cir.

2010) (state law determines whether alter ego liability applies).

      Mohsen’s contention that Wu lacks standing is unpersuasive.

      Mohsen’s motion to strike Wu’s answering brief is denied.

      AFFIRMED.




                                           3                                    11-60013